FRICK, J.
(concurring.)
I fully concur with Mr. Justice Straup in his statements of the law as contained in the opinion written by him, and in the conclusions there reached. I must confess, however, that I have been compelled to change my views with regard to the power of courts to require a plaintiff who seeks redress for personal injuries to submit to a physical examination of his body before trial with a view of ascertaining the character, extent, and effect of his injuries. After a careful reading of the cases, and upon due consideration of the legal principle involved, I am convinced that the courts, in the absence *334of an express statute conferring it, have no such power. That such a power is necessary, and that injustice may, in certain cases, result because the courts are powerless to enforce it, is conceded. That such injustice may arise both through design and through ignorance of the injured party concerning the character, extent, and effect of his injuries is likewise admitted. But all this simply points to some good reasons why the power should exist, and is no proof whatever that it in fact does exist in the courts. Courts, no doubt, are the instruments through which the sovereign state seeks to impart and enforce equal and exact justice to all suitors as nearly as this may be done by human instrumentalities. As a means to this end courts are clothed with what are usually termed inherent powers, as well as with those that are expressly conferred. Those so-called inherent powers, however, cannot, in administering justice, be extended beyond what may be necessary to carry into full effect the jurisdictional powers of the courts, and which, by reason of the general scope and character of such power, cannot always be definitely stated. If, therefore, a general power is conferred, it may be said that a court has also the inherent or implied power to make the general power effective in so far as this may be necessary in the administration of justice; and it may also, through such inherent power, defend and protect its own dignity, correct those who abuse its processes, and punish as for a contempt any interference with what is termed the due and orderly course of justice. As has been well said, a court is “a, tribunal empowered to hear and determine issues between parties, upon pleadings, either oral or written, and upon evidence to be adduced under well-defined and established rules according to settled principles of law.” (11 Cyc. 655.) It is therefore not true that a court has the inherent power to compel a party to comply with all orders that the court may deem essential to bring about full and complete justice between the parties in a particular action. Unless such orders are sanctioned by some law, the court is powerless to enforce them. To say that a court has the. inherent power to make and enforce all orders that it may deem neces*335sary to administer justice would, in tbe end, lead to much greater injustice than sucb a rule could possibly prevent. To establish such a rule would leave the whole matter to' the individual judgment of every court to say whether a particular order desired is essential or nonessential to the administration of equal and exact justice between the parties before the court. Under such an expansive rule, no one could say one day what would be required of him the next. When the proposition is put in this form, there are perhaps few, if any, courts that would defend it. Tet, when they are called upon to apply the matter concretely, courts are led away from correct principles by the seductive claim that every court possesses the inherent power to' require either party to submit to such orders as may be deemed necessary to the due administration of justice between them. In connection with this argument, it is asserted that it is to obtain justice that the parties invoke the power of the court, and, if either one or both may in any way impede its attainment through the court, then a court is not what it is designed to be, but becomes a mere instrument in the hands of the one or the other to defeat rather than to attain full and complete justice. These arguments no doubt would be both sound and convincing if it were not for the fact that courts are but the creatures of the law, and, as such, must find authority for their orders and judgments in some law wherein it is either expressed or necessarily implied.
In requiring a party to submit to a physical examination before trial, to ascertain some fact or facts not then known to the adverse party, and which are deemed material to enlighten either the court or jury, the court does not exercise one of its inherent powers. It exercises a power purely legislative, in that it pertains to the manner of procuring and preserving evidence to be adduced at the trial of some issue. In what way the evidence is to be obtained before trial, and how it shall he preserved so as to be used at the trial, is not a judicial, but a legislative, function. The court may call attention to defects in the law in this regard, but it cannot supply them by judicial legislation. To do this is but a plain *336usurpation of power. The mere fact that the necessity for the exercise of the power is great, even palpable, is wholly insufficient to authorize a court to resort to it under the broad claim that it has the inherent power to administer equal and exact justice to all.alike. Nor is the exercise of the power justified upon the ground that many other courts have and are exercising it under a claim of right. Usurpation is none the less so because it is frequently practiced. It is quite true that judicial error is often recognized as law, binding upon all until overruled by the court, or until it is superseded by legislative enactment. Further, a repetition of a usurpation of power is as great a wrong as when it was first resorted to, and neither the necessity for its exercise nor the plea that it is in the interest of justice can ever become a valid excuse for those who usurp the power. A careful reading of the text-books and the many cases cited by Mr. Justice Straup which assert the power will disclose that neither the text-Avriters nor the courts point to the source of the poAver, but they simply assume it to exist, because, as it is said, the exercise of it is essential in the administration of justice. The cases further disclose that the courts which assert the poAver are at great variance in applying'it. Some enforce it in one way, Avhile others do so in another; but the great majority of the courts agree that a failure to comply with the order of the court for a physical examination before trial cannot he punished as a contempt of court, but must be dealt with in some other way. If it be true that the court has the poAver to make such an order, it must necessarily folloAv that a Avillful disobedience of it can be nothing but a contempt of court and should be punished accordingly. Nothing short of such a punishment Avill either comport with or maintain the dignity of the court making it. It is manifest that the courts are much moi’e willing to assert and declare the power than they are to maintain and enforce it. If the power exists, it should not be dallied with, but should be rigorously enforced. If it is essential in the administration of justice and exists, there is — there can be — no excuse for its nonenforcement by the only prompt method known to the courts in vindicating *337their orders, namely, punishment as for a contempt. The diversity of opinion with regard to how, when, and in what manner such orders shall be made and enforced, seems to me to be strong inherent proof that, while many courts assert the pbwer, they entertain serious doubts with regard to its existence, and hence hesitate to pursue it to its logical results. Moreover, this diversity of opinion is a very strong reason why the Legislature should confer the power, and with it prescribe some rule as to when, how, and, in what manner it shall be applied and enforced. Quite true, if the power is once given, the right to enforce it will be implied; but it certainly would be much better if the Legislature, which alone can grant it, would also define its scope and prescribe the manner of its enforcement.
I ami firmly convinced that the courts have no inherent power to order a physical examination before trial, and hence are powerless to impose any conditions upon the plaintiff in case he fails to comply with such order. The action of the trial court in dismissing the action, being based on an order it had no power to make or enforce, cannot be sustained.